Case 1:20-cv-01550-WFK-RLM Document 30 Filed 04/12/21 Page 1 of 1 PageID #: 307




                                The Law Offices of Jacob Aronauer
                                      225 Broadway, 3rd Floor
                                   New York, New York 10007
                                          (212) 323-6980
                                   jaronauer@aronauerlaw.com

 April 12, 2021

 Via ECF
 Hon. William F. Kuntz, II
 United States District Court
 Eastern District of New York
 Brooklyn, NY 11201

 Re:     Skidaneko v. Equinox Holdings, Inc. et al.
         20-cv-01550 (WFK) (RLM)


 Dear Judge Kuntz:

        This office represents Plaintiff in the above captioned matter. While mindful of the Court’s
 busy docket and the current pandemic, I respectfully remind the Court that Defendants’ motion to
 dismiss is still pending before the Court. The motion to dismiss was fully briefed on November
 6, 2020 and this action was commenced more than a year ago.

        On behalf of my client, I respectfully request a status update on Defendants’ motion to
 dismiss.


                                                             Respectfully submitted,

                                                             /s/ Jacob Aronauer
                                                             Jacob Aronauer
                                                             Attorney for Plaintiff
 Via ECF
 All Attorneys on Record
